Title: To Thomas Jefferson from Winthrop Sargent, 21 May 1801
From: Sargent, Winthrop
To: Jefferson, Thomas


               
                  Respected Sir
                  New york may the 21st. 1801—
               
               As the Intelligence contained in the enclosed Hand Bill seems important I take Leave to transmit the same by Post believing it will come to hand one Day earlier than any other of those Bills which shall be forwarded—
               I arrived in Boston Sir from the mississippi Territory a few Days since and am now upon my Way to pay my Respects to you at the Seat of Government—but my health permits me not to travel with, the Expedition of the main Stage
               I have the honour to be respected Sir with very high Consideration Your obedient humble Servant
               
                  
                     Winthrop Sargent
                  
               
            